[Cite as In re Maj.A., 2018-Ohio-575.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


In re Maj.A., Mal.A.                             Court of Appeals Nos. L-17-1172
                                                                       L-17-1173
                                                                       L-17-1174

                                                 Trial Court Nos. JC 17261062
                                                                  JC 17262940


                                                 DECISION AND JUDGMENT

                                                 Decided: February 13, 2018

                                         *****

        Stephen D. Long, for appellant mother.

        Adam H. Houser, for appellant father.

        Kevin J. Ankney, for appellee.

                                         *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellants, M.B. (mother), and D.A. (father), have filed separate appeals

from the June 16, 2017 judgment of the Lucas County Court of Common Pleas, Juvenile
Division, granting permanent custody of Maj.A. and Mal.A. to Lucas County Children

Services (“LCCS”). For the reasons that follow, we affirm this consolidated appeal.

       {¶ 2} On March 2, 2017, LCCS filed a complaint in dependency and neglect and a

motion for permanent custody as to appellants’ two minor children Maj.A. and Mal.A.

The complaint alleged that LCCS had been involved with the family since 2010, and that

mother had two older children who were in legal custody of relatives. The main reasons

for LCCS’ past and current involvement were mother’s substance abuse (opiates) and

domestic violence between mother and father. The complaint stated that in 2014,

Maj.A.’s cord blood tested positive for methadone and she was placed on morphine for

severe withdrawal. During her pregnancy with Maj.A., appellant tested positive for

illegal substances several times. The complaint stated that in 2015, mother was able to

keep Mal.A. upon his birth because she was compliant with services including substance

abuse, mental health, parenting, and housing. Maj.A. was returned to mother and

protective supervision of both children was terminated in November 2016.

       {¶ 3} The complaint stated that on February 16, 2017, LCCS received a referral

regarding a domestic dispute between mother and father; mother was 21 weeks pregnant

at the time, physical violence was involved, and father was the alleged perpetrator.

Mother admitted to the incident. On February 21, 2017, a second referral was received

alleging that mother was using fentanyl and Xanax because she had stopped using

methadone. Mother admitted to the drug use and on February 24, 2017, tested positive

for fentanyl and methadone.




2.
        {¶ 4} At a shelter care hearing held the same day, appellants agreed to interim

temporary custody being awarded to LCCS. On May 22, 2017, the children’s maternal

great-grandfather filed a pro se complaint for custody in a separate action.

        {¶ 5} On May 25, 2017, the adjudication hearing was held. Mother and father

both testified on cross-examination. Mother admitted the allegations in the complaint.

Mother was also questioned about and denied leaving her children in father’s care for

three to four weeks while she was hospitalized. Conversely, father testified that he had

the children during that time. Father denied the February 9, 2017 domestic violence

incident; he stated that on that date he was trying to drop off the children so he could go

to work. According to father, he realized that she was using drugs again so he left the

house with the children. He denied breaking mother’s phone and throwing items in the

home.

        {¶ 6} A Toledo Police officer testified regarding the February 11, 2017 domestic

violence report mother filed against father. The officer stated that mother had been

hiding at a friend’s house because she was afraid of father. The officer stated that she

showed him her cracked cell phone screen. He further stated that he found her story

credible; she was afraid and aware of the consequences of making the report with both

father and LCCS.

        {¶ 7} Several exhibits were admitted into evidence including judgment entries

relating to mother’s prior LCCS’ cases, the police report documenting the February 9,

2017 incident, records pertaining to mother’s hospitalization for withdrawal, and drug




3.
screen reports. The court then found the children to be dependent by clear and

convincing evidence.

       {¶ 8} The matter then proceed to disposition with the court first taking judicial

notice of the evidence presented during adjudication as well as deeming the prior exhibits

admitted. It was also noted that the father would not be present for the hearing.

       {¶ 9} An LCCS caseworker testified that she was the family’s caseworker in the

prior case, from November 2014 to October 2016. The caseworker stated that substance

abuse, parenting, housing, mental health, and income were all concerns addressed in the

prior case plan. The caseworker stated that mother complied with services, was reunified

with her children, and, ultimately, protective supervision was terminated.

       {¶ 10} As to father, the caseworker stated that he minimally engaged in case plan

services. He had a substance abuse assessment, inconsistently attended treatment, and

was discharged unsuccessfully. Father failed to complete objectives pertaining to

parenting, domestic violence, housing, and income.

       {¶ 11} The caseworker stated that mother and her children lived with the maternal

great-grandfather who also provided financial support and transportation. She stated that

according to mother, great-grandfather frequently stayed at his girlfriend’s house and had

hobbies that occupied his time.

       {¶ 12} A second caseworker with LCCS testified that she became the family’s

caseworker in October 2016. She stated that the current concerns with the family involve

mother’s substance abuse and domestic violence perpetrated by father.




4.
       {¶ 13} The caseworker testified that just three weeks after the agency officially

closed the family’s case, LCCS received referrals regarding a domestic violence incident

and mother’s substance abuse. She stated that mother tested positive for fentanyl and

methadone on February 24 and March 3, 2017. As to father, the caseworker stated that

she discussed the domestic violence concerns with him; he denied any issues. Father

further stated that he had the children for the month of February; mother denied this. The

caseworker testified that mother admitted to staying with father for three days following

the domestic violence incident and prior to her hospital admittance because she had

nowhere else to go. The caseworker testified about unsuccessful attempts to find

appropriate relative placement for the children. She stated that the maternal great-

grandfather was mentioned by the guardian ad litem (“GAL”) but that she had not spoken

with him.

       {¶ 14} The caseworker stated that she believed that LCCS should be awarded

permanent custody of the children due to mother’s substance abuse history, father’s

failure to complete any prior case plan services, and domestic violence between the

parties. She further stated that the children were doing well in their current placement

and that the foster parents were interested in adoption.

       {¶ 15} On cross-examination and regarding mother, the caseworker testified that

upon her discharge from the hospital, mother immediately went back into the methadone

program. She further acknowledged that domestic violence services were not part of any

prior LCCS’ involvement.




5.
       {¶ 16} The children’s great-grandfather, J.A., testified next. He stated that he filed

a motion for legal custody of the children because he wanted to “keep the children in the

family.” He stated that Maj.A. resided in his home upon reunification with mother and

Mal.A. resided there from birth and until they were taken into LCCS’ custody. J.A.

denied staying at his girlfriend’s house; he stated that at 11:00 p.m., he gets “sent home.”

As to his level of involvement with the children, J.A. stated that he would read to and

play with them approximately every other day or a few days in a row. J.A. stated that he

never watched them more than an hour-and-a-half at-a-time because he felt that mother

needed to take care of her own children. He had also provided transportation to the

family at different times. J.A. stated that he is prepared to care for and protect the

children if he is awarded legal custody. He indicated that two of his daughters were

planning on helping with their care.

       {¶ 17} J.A. testified that he believes that mother is trying to stay sober and that he

can often tell if she is using drugs. J.A. denied witnessing any domestic violence

between mother and father but stated that he believed mother’s version of the events.

       {¶ 18} During cross-examination, J.A. admitted that there was no current home

study on file and that he did not know the birthdays of the children. J.A. also

acknowledged that mother and the children were gone for about three weeks in February

and that since March 5, 2017, she was residing with his daughter (her mom.)

       {¶ 19} J.A. also stated that he would abide by any orders the court would put in

place including mother’s and father’s access to the children. J.A. stated that he waited




6.
until May 2017 to file the complaint for legal custody because no other family members

came forward.

       {¶ 20} K.F., mother’s mother, testified that she has had custody of mother’s oldest

son, 11, since he was a baby. K.F. indicated that her family was unable to take the

children at issue due to space and financial concerns.

       {¶ 21} K.F. stated that she and mother’s relationship had been strained in the past

(to the point of not speaking) but that mother has matured, she is respectful, and she is

“doing the things she’s supposed to do.” K.F. testified that the February 9, 2017

altercation between mother and father was the first incident she knew of. K.F. surmised

that had the incident not happened, mother would not have missed her drug counseling

appointments and not been dismissed from the program; she then would not have

suffered from withdrawal. K.F. testified that mother is now back on track and is

attending all her classes and counseling sessions.

       {¶ 22} Regarding her father’s petition for legal custody, K.F. stated that she fully

supports it and is willing to help with the children. K.F. indicated that if mother were to

start using drugs again, she would not let her around the children and would call LCCS.

       {¶ 23} During cross-examination, K.F. explained that she got legal custody of

mother’s oldest child in 2007, when he was nine months old. Thereafter, LCCS called

and asked her to take her second grandson after mother admitted to being addicted to

heroin. K.F. was aware of domestic violence between mother and second son’s father.




7.
K.F. testified that since 2010, she believes mother’s longest period of sobriety was when

she was pregnant with Mal.A.

       {¶ 24} Mother testified that she has had substance abuse issues since 2010, and

that when she had her first child at 15, she was immature, irresponsible, and just wanted

to be a normal teen. Mother stated that in 2010, when her second son was seven months

old, she began using fentanyl after her son’s father was sentenced to a significant prison

term. She stated that she did not know that it was heroin. After LCCS involvement, the

child was placed in the custody of a relative.

       {¶ 25} In 2014, LCCS opened a new case involving Maj.A. Mother stated that

from September 26, 2014, until February 14, 2017, she remained sober (though using

methadone) which also allowed her to take her son Mal.A. home from the hospital

following his birth and reunite with Maj.A.

       {¶ 26} Mother stated that due to the February 9, 2017 altercation with father she

missed her drug counseling appointment and her dose of methadone, including her “take-

home” doses. Mother testified that attendees had to be “extremely compliant” (including

two counseling appointments per week) in the program to be eligible for take-homes.

Mother stated that because she missed an appointment they were requiring that she attend

daily counseling again.

       {¶ 27} Upset that she had to attend daily and deciding that she wanted to stop

using methadone altogether (she had been tapering), appellant stopped attending the

program. Mother stated that she did not believe that the withdrawal symptoms would be




8.
bad but that it was the worst withdrawal she had ever experienced. Mother testified that

she started using fentanyl to ease the symptoms but that after a few days she went to the

hospital. After three days in the hospital she was released and reengaged in treatment and

methadone use. Mother stated that she had been sober since February 18, 2017, and has

attended daily counseling. Mother also stated that she initiated domestic violence classes

on her own.

       {¶ 28} Mother was questioned about the time around her hospitalization and the

fact that father had the children. She denied that they were with him continuously for

three to four weeks. Mother did acknowledge that father had them at the time of the

altercation and during her hospitalization. She also admitted that she lied to hospital

personnel when she told them that the children were with her mother.

       {¶ 29} Mother was also questioned about why, if her last use of fentanyl was on

February 18, 2017, she tested positive on February 24 and March 2, 2017. Mother

replied that she believed that the drug could stay in the body for a few weeks. Thereafter,

appellant was questioned about an intervening drug test, on February 27, when she tested

negative for opiates. She initially denied providing a urine sample on that date but later

admitted to the testing.

       {¶ 30} The GAL for the children testified next. She stated that she was first

appointed for the family in 2010 for mother’s child, D.W. She was appointed to Maj.A.’s

case in 2014, and Mal.A.’s case in 2015. As to great-grandfather’s request for legal

custody, the GAL stated that she did not believe that it would be in the children’s best




9.
interests. The GAL explained that he is a dedicated great-grandfather, but she did not

believe he was in a place to raise a one and a two-year old.

       {¶ 31} The GAL was asked whether she would be opposed to a case plan for

mother. She could not say that she would be opposed but noted that “we’ve been down

this road a few times.” The GAL elaborated that mother completed her 2010 case plan

services but that she had been using narcotics prior to Maj.A.’s birth, and the baby

suffered serious medical issues and severe withdrawal. The GAL stated that mother is

pregnant again, had been using drugs, was still on methadone, and was still living with

relatives.

       {¶ 32} The GAL testified that she believed that an award of permanent custody to

LCCS was in the children’s best interests because although mother has been through all

the services offered by LCCS, she continued to make poor decisions, and she had not

been honest with either LCCS or others in her life. The GAL’s report mirroring her

testimony was admitted into evidence.

       {¶ 33} During cross-examination, the GAL agreed that the children were bonded

with mother and that they interact appropriately with each other. It also appeared that

they were up-to-date on immunizations and had no other health concerns.

       {¶ 34} The GAL agreed that during mother’s longest period of sobriety—from

September 2014 to February 2017, she appeared motivated to remain sober. When asked

about the fact that mother stopped taking methadone following the February 2017

domestic violence incident, the GAL indicated that she was more concerned that she




10.
stopped the methadone when she was far along in her pregnancy due to the withdrawal

effects. The GAL agreed that going to the hospital was a good decision.

       {¶ 35} Following the parties’ closing arguments, the trial court granted LCCS’

complaint for permanent custody and denied J.A.’s complaint for legal custody. The

court filed its judgment entry on the adjudication and disposition on June 16, 2017. After

adjudicating that the children were dependent, the court then proceeded to its

dispositional findings. The court first found that mother’s chemical dependency was so

severe that she was unable to provide an adequate permanent home for the children, R.C.

2151.353(A)(4) and 2151.414(E)(2). The court further found that father failed to

participate in the proceedings and had a criminal case pending for domestic violence

against mother, R.C. 2151.353(A)(4) and 2151.414(E)(16). The court found that there

were no suitable relatives able to accept placement of the children and that, under R.C.

2151.414(D)(1)(a),(b), (d), it was in the children’s best interests to award permanent

custody to LCCS.

       {¶ 36} Mother and father appealed and raise similar assignments of error,

respectively, as follows:

              The trial court’s finding that the children could not be returned to

       appellant within a reasonable time was not supported by clear and

       convincing evidence.




11.
             The trial court’s decision was against the manifest weight of the

      evidence.

      {¶ 37} R.C. 2151.353 provides, in relevant part:

             (A) If a child is adjudicated an abused, neglected, or dependent

      child, the court may make any of the following orders of disposition:

             * * *.

             (4) Commit the child to the permanent custody of a public children

      services agency or private child placing agency, if the court determines in

      accordance with division (E) of section 2151.414 [2151.41.4] of the

      Revised Code that the child cannot be placed with one of the child’s parents

      within a reasonable time or should not be placed with either parent and

      determines in accordance with division (D) of section 2151.414 [2151.41.4]

      of the Revised Code that the permanent commitment is in the best interest

      of the child. * * *.”

      {¶ 38} The factors in R.C. 2151.414(E), which were relied upon by the trial court

provide:

             (E) In determining at a hearing held pursuant to division (A) of this

      section or for the purposes of division (A)(4) of section 2151.353

      [2151.35.3] of the Revised Code whether a child cannot be placed with

      either parent within a reasonable period of time or should not be placed

      with the parents, the court shall consider all the relevant evidence. If the




12.
      court determines, by clear and convincing evidence, at a hearing held

      pursuant to division (A) of this section or for the purposes of division

      (A)(4) of section 2151.353 [2151.35.3] of the Revised Code that one or

      more of the following exist as to each of the child’s parents, the court shall

      enter a finding that the child cannot be placed with either parent within a

      reasonable time or should not be placed with either parent:

              * * *.

              (2) Chronic mental illness, chronic emotional illness, intellectual

      disability, physical disability, or chemical dependency of the parent that is

      so severe that it makes the parent unable to provide an adequate permanent

      home for the child at the present time and, as anticipated, within one year

      after the court holds the hearing pursuant to division (A) of this section or

      for the purposes of division (A)(4) of section 2151.353 of the Revised

      Code;

              * * *.

              (16) Any other factor the court considers relevant.

      {¶ 39} As set forth in the above-quoted statutory sections, the trial court’s findings

must be supported by clear and convincing evidence. The Ohio Supreme Court has held

that clear and convincing evidence is:

              [T]hat measure or degree of proof which is more than a mere

      “preponderance of the evidence,” but not to the extent of such certainty as




13.
       is required “beyond a reasonable doubt” in criminal cases, and which will

       produce in the mind of the trier of facts a firm belief or conviction as to the

       facts sought to be established. Cross v. Ledford, 161 Ohio St. 469, 120

       N.E.2d 118 (1954), paragraph three of the syllabus.

       {¶ 40} Further, when reviewing the juvenile court’s judgment under a manifest

weight of the evidence standard, an appellate court “‘weighs the evidence and all

reasonable inferences, considers the credibility of witnesses and determines whether in

resolving conflicts in the evidence, the [finder of fact] clearly lost its way and created

such a manifest miscarriage of justice that the [judgment] must be reversed and a new

[hearing] ordered.’” State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997),

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

When weighing the evidence, “we defer to the trial court’s determinations on matters of

credibility, which are crucial in these cases, where demeanor and attitude are not

reflected well by the written record.” (Citations omitted.) In re E.W., 4th Dist. Athens

No. 17CA10, 2017-Ohio-7258, ¶ 34. See also In re E.B., 10th Dist. Franklin Nos. 16AP-

352, 16AP-395, 16AP-443, 16AP-448, 2017-Ohio-2672, ¶ 50-51.

       {¶ 41} Mother argues that she had been compliant with her substance abuse

treatment until the unforeseeable circumstance of the domestic violence incident which

caused her to miss her methadone dose and created a domino effect resulting in her

relapse. We disagree and conclude that the court’s finding as to mother under R.C.

2151.414(E)(2) was supported by clear and convincing evidence. The facts at issue took




14.
place just a few months after LCCS terminated protective supervision of the children.

Mother admitted that she stopped taking methadone while pregnant rather than attending

treatment every day. She admitted to using fentanyl prior to admitting herself to the

hospital and tested positive for fentanyl after her withdrawal period was over and she was

discharged from the hospital. Following the domestic violence incident, mother stayed

with father for three days and lied about the how long the children had remained with

father.

          {¶ 42} Further, we cannot say that the court erred when it concluded that the

termination of father’s parental rights was in the children’s best interests. The court

found R.C. 2151.414(E)(16) applicable in that father failed to complete any of the prior

case plan requirements and was the perpetrator of domestic violence against mother.

Further, father failed to attend the dispositional hearing which also evidenced a lack of

commitment to the children.

          {¶ 43} Accordingly, we find that the trial court’s judgment is supported by

competent, credible evidence and is not against the manifest weight of the evidence.

Mother’s and father’s assignments of error are not well-taken.

          {¶ 44} On consideration whereof, we find that substantial justice was done the

parties complaining, and the decision of the Lucas County Court of Common Pleas,

Juvenile Division, is affirmed. Pursuant to App.R. 24, appellants are ordered to equally

pay the court costs of this appeal.

                                                                         Judgment affirmed.




15.
                                                               In re Maj.A
                                                               Case Nos. L-17-1172
                                                                          L-17-1173
                                                                          L-17-1174




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




16.